DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant has added a new limitation to the independent claim.  This new limitation includes the step of subjecting the at least one lignin derived process stream A comprising low molecular weight aromatic compounds to a chemical transformation reaction.  The new limitations provide three options for the transformation reaction and then that the it will obtain a process stream A of optionally substituted low molecular weight lignin derived quinone compounds.
The Applicant further argues that the Peterson reference does teach an oxidative process, but it doesn’t result in a quinone compound.
In this regards the Examiner wishes to clarify that under the current language of the claim, the quinone compound is presented as an optional limitation.  It is true that Peterson does not teach the resulting compound to be in the form of a quinone compound.  It is also true that Peterson teaches a further chemical processing step that includes and oxidation reaction (that produces a different end product as argued).  The scope of the claims does not require that the final product is a quinone compound as it lists it as an optional substitution.
If the claims were to actively require this compound to be the result of the oxidation (or other chemical reaction) then the arguments would be found to be persuasive, but currently, under broadest reasonable interrelation, this is an optional limitation that is not required for rejection of the claim.  Peterson teaches an additional oxidization treatment and therefore reads on the claims as currently written.  The rejection is maintained until the optional language is removed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 15-24, and 30-37 are rejected under 35 U.S.C. 102a1 as being anticipated by Person et al, US Patent Publication 2013/116424 (already of record).
Regarding claims 1, 3-11, 15-24, and 30-37, Peterson teaches the steps of providing (preparing is listed as optional) a lignocellulosic material (figure 1 item 10) that has been debarked and pretreated [0016] and is Kraft pulp [0007], subjecting it to a pulping step (item 12 figure 1) that creates two streams, figure 1 and [0074-0079], further processing the stream (see figure 1, the listed manner on how the processing is done is left as optional and the dependent claims do not actively require the limitation only further limit an optional step), isolating or purifying (filtration steps (figures 1 and 2), then applying a chemical decomposition step [0076-0079] through an oxidative treatment [0007, 0031, and 0079], and then a final filtration step (see figures and claims). Peterson also teaches an additional oxidative treatment [0031 and 0087].  Peterson then further teaches the selection of chemicals that can be utilized to make the lignin derived compounds. In [0046, 0049, and 0089] different carboxo and methyl cellulose derivatives. All of the known standard pulping methodizes is utilized under the actively claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748